BLODGETT, P. J.
Heard upon motion to dismiss an appeal from a decree of the Probate Court of Pawtucket entered December 17, 1930.
The appeal was made in due time and the reasons of appeal properly filed and a jury trial claimed.
The Court has examined the carefully prepared brief filed by the ap-pellees in this cause. The reason for such dismissal of the appeal rests upon the ground that the court had no jurisdiction to enter the decree in question.
The Court under the statute has a general power over its decrees entered within a certain -period.
The appellant is the administratrix claiming the -Court not only had no jurisdiction to enter said affirmative decree, but, further, that the order of distribution was without a proper foundation as to the designation of distri-butees.
This would apparently raise a question of fact which should be passed upon by the Court.
The Court is of the opinion that the Probate Court has general power over its own decrees within the statutory period and power to affirm or correct such decrees in accordance with facts properly presented.
Motion to dismiss denied.